   Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 1 of 15 PageID #:679




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )          No. 18-cr-00388
         v.                                      )
                                                 )          Judge Andrea R. Wood
 HUAZHI HAN                                      )

                         MEMORANDUM OPINION AND ORDER

       On November 10, 2018, law enforcement officers arrested Defendant Huazhi Han and

then searched his home, where they discovered incriminating evidence including firearms and

approximately $1.29 million in cash. Han was subsequently charged in a four-count Superseding

Indictment for his alleged role in a conspiracy to commit money laundering on behalf of an

international drug-trafficking organization. With the present motion, Han seeks to have the

evidence discovered during the search of his residence suppressed, arguing that the warrantless

search violated his rights under the Fourth Amendment to the United States Constitution. The

Government contends the search was lawful because the officers obtained consent to search

Han’s residence from both Han and his wife, who was home at the time of the search. For the

reasons stated below, the Court is satisfied that consent was given by Han’s wife and thus the

motion to suppress (Dkt. No. 48) is denied.

                                       BACKGROUND

       The Court conducted an evidentiary hearing regarding Han’s motion to suppress

evidence, during which the Government called as witnesses the agents and officers who arrested

Han and as well as those who subsequently searched his home. Those witnesses included

Chicago Police Officers Jennifer Przybylo, Carlos Huertas, Elias Lacko, and George Karuntzos,

and Drug Enforcement Administration Special Agents Thomas Asselborn and Daniel Gainer.
    Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 2 of 15 PageID #:680




The Government also submitted into evidence various written reports and affidavits documenting

Han’s arrest and the search of his home. For his part, Han offered into evidence a video

recording with audio from a security camera at his residence, depicting most (but notably not all)

of the interaction between Han’s wife, Jing Wang, and the officers who came to Han’s house.1

Wang also testified at the hearing on Han’s behalf. The following summary of the evidence is

based on the reports and affidavits, the partial video recording, and the testimony of the officers

and Wang.

        On November 10, 2017, law enforcement officers observed a meeting between a

Confidential Source (“CS”) and Han, at which the CS had arranged to provide Han with

proceeds from illegal narcotics sales. After the CS gave the money to Han, Special Agent

Asselborn and Officer Huertas arrested Han. According to the officers, Han told them that he did

not speak English and began “screaming like a maniac” in Chinese. Special Agent Gainor and

Officer Karuntzos, who were also present at the scene of Han’s arrest, described him as

“violently screaming” and “out of control.” Special Agent Gainor and Officer Karuntzos began

interrogating Han, whose demeanor suddenly became cooperative. According to the officers,

Han calmed down and was “very, very, very comfortable” with the agents. He then voluntarily

offered information about himself, his family, and various residential buildings that he owned,

including his primary residence in Riverside, Illinois. According to the officers, he told them that

his wife and child were likely at home, but the agents would not find any incriminating evidence

there and could “feel free to go by the house, do what you want to do.” Officer Karuntzos then




1
 The parties do not dispute that the version of the video the Government received from defense counsel
already had gaps in it. Although it was suggested during the evidentiary hearing that the complete video
might exist on a cloud server and that the Government would issue a subpoena to the third party that
maintains the server, the full video, without gaps, has not been made part of record before the Court.

                                                    2
   Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 3 of 15 PageID #:681




called Special Agent Asselborn, and together they decided to send officers to Han’s primary

residence and other residential properties he owned.

       Special Agent Gainor, Officer Karuntzos, and Officer Huertas went to Han’s primary

residence. Other officers, includiung Special Agent Przybylo, were also dispatched to the

residence in unmarked vehicles. Because the officers had reason to believe that Wang was at

home, Officer Przybylo and Officer Huertas were sent to approach her and obtain her consent to

search the house. According to their testimony, Officer Przybylo was selected because she is a

woman and Officer Huertas because he is on the smaller side. All the officers who testified

consistently stated that they would not have search the residence if Wang had not provided

consent.

       Officer Huertas and Officer Przybylo approached the front door of the house at

approximately 3:30 p.m. The video recording recovered from Han’s home-security system shows

most of the sequence of events that followed. As shown on the video, Officer Huertas and

Officer Przybylo knocked loudly and rapidly on the front door and rang the doorbell. Wang

initially approached the door but did not open it. Officer Przybylo said through the door, “Hi,

police, can you open the door?” Wang then opened the door. Officer Przybylo stepped through

the doorway but remained by the door as she spoke to Wang. A few moments later, Officer

Huertas similarly stepped into the home but remained by the door. Officer Huertas testified at the

evidentiary hearing that he received oral consent from Wang before taking that step into the

home, but the video recording does not depict any such exchange. Moreover, Officer Huertas

testified that even if he had not received consent to enter the house, he would not hesitate to enter

a doorway “if it was freezing outside.”




                                                 3
   Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 4 of 15 PageID #:682




       The video recording further shows that the officers had the following exchange with

Wang while standing in the entryway of the home:

       Przybylo: We are the police. Are you Wang?

       Wang: Yes.

       Przybylo: Oh, okay. [The officer shows Wang a photo of Han.] Is this your
       husband? Is that your husband?

       Wang: Yes, what happened?

       Przybylo: Oh, okay.

       Huertas: He’s in custody right now.

       Przybylo: Yeah, so he told us—

       Huertas: He’s locked up.

       Przybylo: Yeah, we wanted to come and let you know, and he told us that we
       could take a look in the house to make sure there’s nothing in here. Are you—

       Wang: He’s what?

       Huertas: He’s in jail.

       Wang: Jail? Why, what happened?

       Przybylo: He’s okay, he’s okay, it’s okay.

At this point, there is a 24-second gap in the video recording. Neither Han nor the Government

was able to explain the gap in the video, and neither had a complete version of it. According to

Officer Przybylo, the missing video footage would have depicted her explaining to Wang that

Han was in custody at the Summit Police Department, that he was arrested with a gun and a large

amount of money, and that he was okay. Officer Przybylo also testified that she asked Wang

about the composition of the family and learned that Han and Wang’s infant child was also

present in the home.



                                                4
    Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 5 of 15 PageID #:683




       The next portion of video footage, after the gap, shows Officer Przybylo explaining that

the officers needed to make sure that there were no more guns2 in the home, which could be

“very dangerous for the baby.” Officer Huertas then asks Wang, “Do you want to grab the

baby?” Wang responds, “No, he’s sleeping.” Officer Huertas next informs Wang that there are

other officers there and asks whether this is the only residence Han owns. This exchange is

followed by another gap in the recording, approximately two minutes in length. Officer Przybylo

testified at the evidentiary hearing that the missing footage would have shown her asking for and

receiving verbal consent from Wang to search the home. Officer Przybylo claims she asked

Wang “if it was okay that we came in to take a look,” and Wang replied, “yeah, there’s nothing

here, you can come in.” Officer Huertas also testified that Wang gave consent for the officers to

search the home either during this gap in the recording or the prior one; he could not specifically

recall when.

       After the second gap in the recording, Wang can be seen telling Officer Przybylo that her

“English is not very well [sic],” and Officer Przybylo responds, “That’s okay.” Wang then adds,

“My job is just to become a housewife [sic],” and she further states that she has two children. As

they converse with each other, Officer Przybylo can be seen shining a flashlight in Wang’s

direction, illuminating the living room behind her.

       Officer Huertas then asks, “Are there any other adults in here?” and moves past Wang

into the living room. Officer Przybylo responds, “No, there’s just a baby sleeping upstairs.”

Officer Huertas turns around and says to Wang, “Show me where the room is at. Your room.

Where he sleeps. Where does he sleep?” Wang answers, “Upstairs.” During this conversation,


2
  Wang testified that Officer Przybylo said there could be bombs in the home. However, the Court’s
review of the video recording indicates that Wang likely misheard Przybylo, who seems actually to have
used the word “guns” not “bombs.”


                                                   5
    Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 6 of 15 PageID #:684




three other male officers had follow Officer Huertas into the living room. Officer Huertas then

says to Wang, “Can you show them? Can you show these officers?” Officer Przybylo adds,

“Yeah, show us where he sleeps, okay? We want to make sure there’s no more guns there.”

Officer Huertas, Officer Przybylo, Wang, and the three other officers then walk through the

living room and out of view of the camera, presumably to continue the search.

        Approximately half an hour into the search, Officer Przybylo tells Wang, “I’m going to

need you to sign this paper,” and hands her a written consent form. Wang complies. Officer

Przybylo does not appear from the video recording to explain the consent form to Wang or give

her a chance to read it before requesting her signature. Officer Przybylo testified, however, that

she provided an explanation to Wang after handing the form to her and that Wang in fact read the

form before signing it. According to Officer Przybylo, the written consent served merely to

memorialize the verbal consent that Wang already provided. For her part, Wang testified that she

immediately signed the form as instructed by Officer Przybylo—without any explanation and

without reading it—because she felt that she was “not in any position to refuse.”

        According to the hearing testimony, at some point, Wang also asked Officer Przybylo

and Special Agent Yusuf Norris about her father, who was with Han when he was arrested.

Wang mentioned concerns about her father’s physical health, as he needed daily medication to

treat his diabetes. Officer Przybylo testified that the officers reassured Wang that her father was

safe. But Wang testified that the agents told her that her father had also been arrested and put

into jail.

        Later, while the search was still underway at around 5:15 p.m., Special Agent Norris

informed Wang that her vehicle would be seized in connection with the investigation. Wang

refused, telling the officers that the car was her private property and explaining that she had to



                                                  6
   Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 7 of 15 PageID #:685




pick up her older son from school. Special Agent Gainer told Wang that she could pick up her

son, but she would have to be accompanied by Officer Przybylo and would be followed by other

officers in a separate car. Wang was further informed that upon her return the car would be

taken. Wang agreed. Officer Przybylo then accompanied Wang to pick up her son from school,

with Special Agent Gainer following behind. Wang requested that when they picked up her son

from school, Officer Przybylo pretend to be an old college friend to avoid alarming her son.

Officer Przybylo did as Wang asked.

       According to the officers, the search of Han’s home was peaceful and organized.

Furthermore, the officers claim that before they left, they thanked Wang for her cooperation.

Wang, on the other hand, testified that she was terrified and the agents ransacked her home and

rifled through her belongings. When asked at the evidentiary hearing why she did not object to

the search or attempt to stop the officers, Wang testified that she did not feel she could do so. By

way of example, Wang went on to describe one specific incident when the officers discovered a

cosmetic bag containing cash amongst her belongings. Wang described how she attempted to

prevent the agents from confiscating the cash, explaining that it was her private spending money

for special occasions such as New Year’s celebrations, birthdays, and wedding anniversaries.

According to Wang, the agents ignored her objections and seized the money anyway.

       During their search of Han and Wang’s home, the officers recovered several items

including a money counter, rubber bands, firearms, and approximately $1.29 million found

behind a dropped ceiling in the basement. Han asks this Court to suppress all the evidence

obtained through the search.




                                                 7
   Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 8 of 15 PageID #:686




                                          DISCUSSION

       The Court starts from a presumption that warrantless searches within a home are

unreasonable and violate the Fourth Amendment. United States v. Richards, 741 F.3d 843, 847

(7th Cir. 2014) (citing Payton v. New York, 445 U.S. 573, 576 (1980)). However, such searches

are constitutionally permissible if an authorized individual voluntarily consents. Id.; see also

United States v. Duran, 957 F.2d 499, 501–02 (7th Cir. 1992). Whether an individual’s consent

to a search was voluntary is a factual determination for the court to make. Richards, 741 F.3d at

847. “The government must prove ‘by a preponderance of evidence that consent was freely and

voluntarily given.’” Id. (quoting United States v. Grap, 403 F.3d 439, 445 (7th Cir. 2005)).

       I.      Han’s Consent

       The Court first considers whether the Government has established that Han provided his

consent to search the residence. The Government presented testimony from Agent Gainer and

Officer Huertas, both of whom claimed that Han gave oral consent for them to search his home.

The Government suggests that because Han exercised his right not to testify at the evidentiary

hearing, the Court must accept Agent Gainer’s and Officer Huertas’s testimony that Han

consented. But the Government has the burden of proving consent. And here, Agent Gainer’s

and Officer Huertas’s testimony is called into question by the lack of written documentation

corroborating their claim.

       While the officers testified that they took the additional step of documenting Wang’s oral

consent by asking her to sign a consent form, they took no such measures with Han. Moreover,

Special Agent Asselborn authored a report dated November 13, 2017, in which he described

Han’s arrest and the search of his residence. The report contains no reference to Han’s supposed

oral consent. Similarly, Special Agent Timothy Jennings submitted a search warrant affidavit



                                                 8
    Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 9 of 15 PageID #:687




that describes Han’s arrest and interrogation. The report documents that officers read Han his

Miranda rights,3 Han invoked his right to an attorney, and Han indicated that he could not speak

English, but it does not mention any oral consent provided by Han. While the Government

attempts to explain this lack of corroboration in the contemporaneous documentation by claiming

that the affidavit was submitted for the limited purpose of securing a search warrant for certain

phones and a computer, those items were obtained during the allegedly consensual search of

Han’s residence. Given how thorough Special Agent Jennings was in describing Han’s arrest and

interrogation, the Court finds it odd that he would have omitted Han’s express consent to search

his home.

        Furthermore, during the evidentiary hearing, Han presented video footage of Special

Agent Gainer in Han’s garage speaking on the phone to a colleague, who Special Agent Gainer

identified as Special Agent Dan Wood. Special Agent Gainer admitted during his testimony that

the video depicts him telling Special Agent Wood that Wang was “dead” for signing the consent

form. Special Agent Gainer testified that he meant that Wang would be “in trouble” for

providing consent—either with Han or with other members of his “larger criminal organization.”

The Court finds it unlikely that Special Agent Gainer would make such a statement if he had

indeed already obtained Han’s consent to search the residence as claimed.

        Thus, in consideration of the full record and notwithstanding the testimony of the law

enforcement officers, the Court concludes that the Government has not established by a

preponderance of the evidence that Han gave consent for the search of his residence.




3
 This, of course, is a reference to the requirement that law enforcement officers advise a criminal suspect
of his rights as set forth in Miranda v. Arizona, 384 U.S. 436 (1966).


                                                     9
    Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 10 of 15 PageID #:688




        II.     Wang’s Consent

        Because it has failed to establish that Han consented to the search, the Government can

only justify the officers’ warrantless search by showing that Wang consented.4 See Fernandez v.

California, 571 U.S. 292, 302–03 (2014) (holding that police could search the defendant’s

apartment after obtaining the consent of a woman who lived with him, even though the defendant

had objected to the search before his arrest); United States v. Henderson, 536 F.3d 776, 785 (7th

Cir. 2008) (“Both presence and objection by the tenant are required to render a consent search

unreasonable as to him.”). The parties do not dispute that Wang, Han’s wife and a co-resident of

the home, had authority to consent to a search of the premises—a conclusion supported by ample

Seventh Circuit precedent. See, e.g., United States v. Groves, 530 F.3d 506, 510 (7th Cir. 2008)

(holding that the defendant’s girlfriend, a “co-occupant of [the defendant’s] apartment who

possessed common authority over the residence,” had actual authority and ability to consent to a

search by law enforcement (internal quotation marks omitted)); United States v. Robinson, 479

F.2d 300, 302 (7th Cir. 1973) (“A defendant’s paramour may give valid consent to the search of

premises they jointly occupy.”). Wang, however, vehemently denies consenting to the search.

        In support of its position, the Government has offered the testimony of Officer Przybylo

and Officer Huertas, both of whom claim that Wang gave consent. The testimony of the other

officers supports their version of events. For example, Officer Lacko, who was also sent to

search Han’s residence, testified that he was instructed to wait in his vehicle for confirmation of

Wang’s consent. Officer Karuntzos testified that Officer Przybylo and Officer Huertas gave a


4
 Even if Han consented, Wang’s refusal to consent would have rendered the subsequent search
unconstitutional. See Georgia v. Randoph, 547 U.S. 103, 114 (2006) (“Since the co-tenant wishing to
open the door to a third party has no recognized authority in law or social practice to prevail over a
present and objecting co-tenant, his disputed invitation, without more, gives a police officer no better
claim to reasonableness in entering than the officer would have in the absence of any consent at all.”).


                                                    10
  Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 11 of 15 PageID #:689




“little wave” to indicate to him and the other officers waiting outside the residence that Wang

had given consent.

       While the video footage does not show Wang either giving or refusing consent, there are

two unexplained gaps in the recording. The video was recorded by Han’s home-security camera

and provided to the Government by Han’s counsel. Every indication in the record supports the

conclusion that the gaps were present in the recording when the footage was provided by Han to

the Government. It may be nothing more than an unfortunate coincidence that the verbal

exchange between the officers and Wang regarding consent to search the home occurred during

one of the gaps in the video footage. But if an inference were to be drawn that someone altered

the tape, only the defense (and not the Government) had the opportunity to do so. Therefore,

even though the video does not show Wang providing consent, given the circumstances, the

Court cannot conclude that its omission from the video indicates that Wang did not consent.

       Notably, the remaining video footage appears consistent with Officer Przybylo’s and

Officer Huertas’s testimony. The video depicts Wang initially standing in between the living

room and the officers, as if blocking them from the rest of the home. Then, after the point in their

conversation when the officers claim they obtained Wang’s consent, she moves out of their path

and follows them as they enter the living room and walk towards the back of the residence.

Wang does not appear agitated or distressed as the officers make their entry. Those movements

are consistent with Wang granting consent for the officers to enter and search the residence as

described by the Government’s witnesses. Based on the testimony and video footage, the Court

thus concludes that the Government has met its burden of showing by a preponderance of the

evidence that Wang orally consented to the search.




                                                11
  Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 12 of 15 PageID #:690




       Han argues in the alternative that even if Wang gave consent to Officer Przybylo and

Officer Huertas, that consent was the product of coercion and therefore involuntary. “Whether a

third-party’s consent is voluntarily given to the police is a question of fact that depends on the

totality of the circumstances.” Richards, 741 F.3d at 848 (citing Schneckloth v. Bustamonte, 412

U.S. 218, 227 (1973)). In determining whether consent was given voluntarily, the Court must

consider the following factors: (1) the giver’s age, education, and intelligence; (2) whether the

giver was informed of her constitutional rights; (3) whether the giver was in custody; (4) how

long she was detained; (5) whether the giver consented immediately or after police made several

requests; and (6) whether the police used physical coercion. Id.; see also United States v.

Strache, 202 F.3d 980, 985 (7th Cir. 2000). These factors are viewed in light of the “objective

facts, as presented to a reasonable inquirer, that would reasonably put him or her on notice that a

voluntary consent could not be given.” Grap, 403 F.3d at 445.

       Applying the factors to present case, the Court notes that Wang is a 40-year-old, college-

educated woman. She was not informed of her constitutional right to refuse consent. But she also

was not in custody nor was she detained at any point. She appears to have consented

immediately upon the officers’ request. No physical coercion was involved, and the officers did

not raise their voices at her. While Wang is a petite woman, based on the available video footage

and witness testimony, she was comparable in stature to Officer Przybylo, and at no point did

Officer Huertas hover over her or physically intimidate her.

       Han contends that Wang’s consent could not have been voluntary for several reasons.

First, he points out that Officer Przybylo and Officer Huertas stepped into the entryway of the

home almost as soon as Wang opened the door, prior to seeking her consent. According to Han,

the officers committed a Fourth Amendment violation by doing so and cannot rely upon Wang’s



                                                 12
  Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 13 of 15 PageID #:691




later-provided consent to excuse their conduct. The Court is unpersuaded by Han’s line-drawing,

however, as “[w]here the home begins is not a point immediately obvious.” Sparing v. Vill. of

Olympia Fields, 266 F.3d 684, 689 (7th Cir. 2001) (refusing to recognize “a firm line at the

entrance to the house” (internal quotation marks omitted)). Moreover, consent may be

manifested in a nonverbal manner, such as “opening the door and stepping back to allow entry,”

United States v. Walls, 225 F.3d 858, 863 (7th Cir. 2000), or “subsequent silence and apparent

acquiescence” after an officer enters a doorway, Gerald M. v. Conneely, 858 F.2d 378, 384–85

(7th Cir. 1988) (holding that it is reasonable for a law enforcement officer to assume consent if

the party does not “verbally object,” “act astonished,” or “physically respond in any way that

might relay the message she disapproved” of the officer’s entrance). At the evidentiary hearing,

Officer Przybylo and Officer Huertas testified that they stepped into the doorway in part to seek

warmth, as it was very cold outside. That testimony is supported by the video footage, which

depicts the officers dressed in thick coats and knit hats. Thus, the Court is not persuaded that

Officer Przybylo and Officer Huertas violated the Fourth Amendment by merely stepping over

the threshold of the front door and standing next to Wang in the entryway.

       Han also argues that Wang only consented to the search after Officer Przybylo falsely

informed Wang that her husband had already given his consent. Although a police officer’s

failure to inform someone that she can refuse consent to search is a factor to consider in

determining if the consent was voluntary, the absence of such a disclosure does not automatically

render the consent involuntary. Schneckloth, 412 U.S. at 227 (holding that consent need only be

free from coercion, it need not be given with awareness of the constitutional right being

surrendered). Instead, the Court’s analysis remains centered on the individual’s “ability to assess

whether or not [s]he could refuse the search.” United States v. Nafzger, 965 F.2d 213, 216 (7th



                                                 13
  Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 14 of 15 PageID #:692




Cir. 1992) (holding that an individual reasonably felt he could not refuse after police confronted

him with a defective warrant); see also United States v. McGraw, 571 F.3d 624, 628 (7th Cir.

2009) (holding that even though police “arguably implied that they had a right to search [his]

apartment without permission” because it was condemned, the totality of the circumstances

indicated that the individual gave voluntary consent). “The usual case in which consent to enter

and/or search is deemed in voluntary [sic] involves factors . . . such as (1) lack of mental

capacity, (2) inability to understand English, (3) physical force or threats, (4) the display of

weapons, or (5) repeated or lengthy questioning.” United States v. Jerez, 108 F.3d 684, 720 (7th

Cir. 1997) (Coffey, J., dissenting).

       Although Wang testified that her English proficiency is limited, she earned her college

degree from a university in the United States. She also managed to communicate effectively with

the officers regarding several topics on the date of the search. For example, Wang inquired into

her father’s health and specifically expressed concerns about his condition as a diabetic. In

addition, she convinced Officer Przybylo to pretend to be a college friend to avoid frightening

her son. In sum, based on the totality of the record, the Court finds that Wang sufficiently

understood English such that she could provide voluntary consent. Moreover, while Wang

testified that she felt fearful because the officers were armed with guns, she admitted that the

guns remained holstered at all times. Wang was not subject to any physical force or threats, nor

was she subjected to repeated or lengthy questioning. As captured on the partial video, the

exchange between Wang and the officers appeared calm, controlled, and of relatively short

duration.

       Han further claims that Officer Przybylo attempted to scare Wang into consenting by

claiming that guns in the residence posed a danger to her infant child. But the Court is not



                                                  14
  Case: 1:18-cr-00388 Document #: 138 Filed: 09/23/20 Page 15 of 15 PageID #:693




persuaded. The Seventh Circuit has held that even a forceful entry and protective sweep by the

police does not necessarily vitiate an individual’s ability freely to consent. See United States v.

Contreras, 820 F.3d 255, 270 (7th Cir. 2016); see also United States v. LaGrone, 43 F.3d 332,

333–34 (7th Cir. 1994) (finding that a nineteen-year-old voluntarily consented to a search even

after officers wearing raid masks entered with weapons drawn and held the defendant in custody

for 15 minutes prior to obtaining consent). Finally, and significantly, the Court observes that

despite her testimony that she was afraid to refuse the officers, Wang appears to have pushed

back regarding certain aspects of their search of the home. For example, when asked by Officer

Huertas if she wanted to bring her baby downstairs, Wang declined, explaining that she did not

wish to interrupt the baby’s nap. Wang also protested the officers’ seizure of her car and the cash

in her cosmetic bag. During her testimony, Wang failed to explain convincingly why she would

have been too afraid to tell Officer Przybylo and Officer Huertas that they could not enter the

home yet felt confident enough to object to the officers’ actions on multiple occasions.

       Having considered all the objective facts, the Court finds that the government has

satisfied its burden of establishing that Wang’s consent was voluntary. Therefore, the warrantless

search of Han’s house did not violate the Fourth Amendment and it is not necessary to suppress

evidence recover during that search.

                                           CONCLUSION

       For the reasons given above, Han’s motion to suppress (Dkt. No. 48) is denied.

                                                      ENTERED:



Dated: September 23, 2020                             ________________________________
                                                      Andrea R. Wood
                                                      United States District Judge



                                                 15
